IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

ROBERT A. GRIFFIN : Case No. 3:19-cv-9
Plaintiff, : Judge Walter H. Rice
vs. ; AGREED PROTECTIVE ORDER

DARLING INGREDIENTS, INC., et al.

Defendants.

Pursuant to Rule 26 of the Federal Rules of Civil Procedure and for good cause shown,
the Plaintiff, Robert A. Griffin (‘Plaintiff’), and Defendants, Darling Ingredients, Inc., f/k/a
Darling International, Inc., Griffin Industries LLC and Federal Insurance Company, d/b/a Chubb
(“Defendants”) hereby stipulate to the entry of the following Agreed Protective Order. Plaintiff
and Defendants may be hereinafter collectively referred to as “the Parties,” or individually as a
“Party.”

This Agreed Protective Order is to preserve and maintain the confidentiality of certain
personal and corporate proprietary and/or financial data (“Confidential Information”) that may
be disclosed or obtained by the Parties through testimony and/or the production of certain
records by and between the Parties during the course of discovery. The Parties agree that good
cause exists for this Agreed Protective Order to preserve the legitimate privacy interests of
sources of Confidential Information that have not been released to the public and which the
Parties may mutually seek production of through their respective discovery requests. The Court

specifically finds that good cause exists for this Agreed Protective Order.
1. This Agreed Protective Order shall govern the disclosure and use of Confidential
Information produced in connection with this litigation. All information which is or has been
produced or discovered in this litigation, regardless of whether designated CONFIDENTIAL as
described below, shall be used solely for the prosecution or defense of this litigation unless the
information is available to the general public without a breach of the terms of this Agreed
Protective Order. The measures designated by the Parties in this Agreed Protective Order are
reasonable and will not prejudice anyone or unduly burden the Court.

2. This Agreed Protective Order is necessary to preserve the legitimate proprietary
and privacy interests of sources of information and establishes a procedure for disclosing
Confidential Information to the Parties in this litigation, imposes obligations on persons
receiving Confidential Information to protect it from unauthorized use or disclosure, and
establishes a procedure for challenging confidentiality designations.

3. By entering into this Agreed Protective Order the Parties do not intend to waive
any objections raised in response to discovery, nor does this Agreed Protective Order in any way
obligate any Party to produce any specific documents or records in the future which a Party
deems inappropriate for production.

4. Any documents produced subject to the terms of this Agreed Protective Order
shall be considered Confidential Information and shall be given confidential treatment as
described below. All documents produced subject to this Agreed Protective Order shall be
designated or stamped CONFIDENTIAL.

5. Neither Party shall be obligated to challenge a CONFIDENTIAL designation at
the time it is made, and failure to do so shall not preclude or prejudice a subsequent challenge

thereto. In the event a Party disagrees at any stage with a CONFIDENTIAL designation, that
Party shall provide to the disclosing Party written notice of its disagreement with the designation.
The Parties shall first try to dispose of such dispute in good faith on an informal basis. If the
dispute cannot be resolved, either Party may request appropriate relief from the Court by way of
a further motion. Such relief may be requested on an expedited basis. The disclosing Party shall
have the burden of proving that the information has been properly designated CONFIDENTIAL.
In the event the Court determines that the contested information is not Confidential Information,
the CONFIDENTIAL designation shall be deemed to have been removed from the subject
document and information contained therein. Nothing herein shall prohibit either Party from
seeking relief from the Court to remove a CONFIDENTIAL designation, nor shall it prohibit a
Party from seeking to reinstate a CONFIDENTIAL designation that has been removed pursuant
to this paragraph. Unless and until the CONFIDENTIAL designation is removed, or in the event
such designation is reinstated, use of such Confidential Information shall be governed by the
Agreed Protective Order, except to the extent otherwise ordered by the Court.

6. Documents designated as CONFIDENTIAL will include documents containing
sensitive personal or financial information, corporate proprietary and/or financial information,
trade secrets, or commercially sensitive business information. Additional documents may be later
identified which shall also be considered Confidential Information and such records shall be
given similar protections pursuant to this Agreed Protective Order as specifically designated by
the Parties during the course of this litigation.

7, Confidential Information shall not be exhibited, disseminated, copied, or in any
way communicated to anyone for any purpose whatsoever, other than in conjunction with this

litigation.
8.

Neither the receiving Party nor its representatives shall disclose documents

designated as CONFIDENTIAL, other than to the following persons:

a.

9.

All attorneys for the Parties, including in-house attorneys and outside counsel,
and their assistants, associates, paralegals, clerks, stenographic personnel, and
those individuals specifically acting at the direction of counsel;

The Parties, including representative employees of each Party or any of their
designated counsel of record in this action;

Independent experts and consultants retained by any Party whose assistance is
necessary for the preparation of trial of this specific action;

Witnesses for each Party provided that such witnesses expressly agree to comply
with the terms of this Protective Order by executing a document substantially in
the form of Exhibit A hereto, and provided that such witnesses shall be allowed to
review the Confidential Information, but shall not be provided with copies of the
Confidential Information; and

The Court (including any agent of the Court) and any court reporter used during
depositions.

Certain Confidential Information may be so sensitive to either the privacy or

business interest of a party or third party that it could potentially cause irreparable harm and

damage to the disclosing party if that information were to be revealed. Such information may be

designated as ATTORNEY’S EYES ONLY by any producing party by marking the information

as ATTORNEY’S EYES ONLY as opposed to CONFIDENTIAL, in the same manner as set

forth in Paragraph 8, and the ATTORNEY’S EYES ONLY information so-designated may only

be disclosed, summarized, described, characterized, or otherwise communicated or made

available, in whole or in part, to the following persons:

a.

All attorneys for the Parties, including in-house attorneys and outside counsel,
and their assistants, associates, paralegals, clerks, stenographic personnel, and
those individuals specifically acting at the direction of counsel;

Such persons as ordered by the Court or as agreed upon in advance by counsel
asserting the ATTORNEY’S EYES ONLY designation;
c. Independent experts and consultants retained by any Party whose assistance is
necessary for the preparation of trial of this specific action;

d. The Court (including any agent of the Court) and any court reporter used during
depositions.

10. This Agreed Protective Order does not authorize filing protected materials under
seal. No document may be filed with the Court under seal without prior permission as to each
such filing, upon motion and for good cause shown, including the legal basis for filing under seal.
See Procter & Gamble Co. v. Bankers Trust Co., 78 F.3d 219 (6th Cir. 1996). Unless the Court
orders otherwise, all sealed documents shall be filed according to $.D. Ohio Civ. R. 79.3.

To the extent documents designated as CONFIDENTIAL are used as exhibits or
attachments to any filing with the Court in the above-captioned litigation, the Party so using the
Confidential Information will follow the procedure set forth in Paragraph 9 above and S.D. Ohio
Civ. R. 79.3 for filing documents under seal. Nothing in this Agreed Protective Order precludes
or limits a Party from viewing its own Confidential Information.

11. The use of documents designated as CONFIDENTIAL at trial or hearing shall be
addressed in any pre-trial or pre-hearing order or by a stipulation submitted by the Parties to
comport with the Court’s pre-trial or pre-hearing filing deadlines.

12. Documents designated as CONFIDENTIAL or any other Confidential
Information subject to this Agreed Protective Order shall not be made public by counsel for the
receiving Party or divulged to anyone other than the persons entitled to access such information
under Paragraph 8.

13. The agreement of the Parties to this Agreed Protective Order shall not be
construed as an agreement or admission: (i) that any material or document designed as

CONFIDENTIAL is, in fact, Confidential Information; (ii) as to the correctness or truth of any

5
allegation made or position taken relative to any matter designated as CONFIDENTIAL; or (iii)
with respect to the authenticity, competency, relevance, or materiality of any document or thing
designated as CONFIDENTIAL.

14. Any portion of any deposition that discusses otherwise CONFIDENTIAL
information, as described in this Agreed Protective Order, will be deemed CONFIDENTIAL.

15. | Nothing shall prevent disclosure beyond the terms of this Agreed Protective Order
if any producing Party expressly consents to such disclosure, either in writing or in the record of
any proceeding in this litigation, or if the Court, after notice to all affected Parties, orders such
disclosure.

16. ‘If any party required to produce documents or other information inadvertently
produces or has inadvertently produced in this litigation any Confidential Information without
marking it appropriately, the producing party may give written notice to the receiving party or
parties, including appropriately designated and stamped copies of the material, that the document
or information is deemed designated pursuant to this Protective Order and should be treated as
such in accordance with the provisions of this Protective Order. Upon notification of the
Confidential Information, the receiving party shall use commercially reasonable efforts to collect
all copies of the inadvertently produced document or other information from all parties not
entitled to access to such document or information had it been properly designated, and the
document or other information shall thereafter be treated as if it had been timely designated
pursuant to this Protective Order. If the receiving party believes that it will be subject to
excessive costs or burdens in connection with undertaking to comply with the provisions of this
Paragraph, then it shall notify the producing party in writing, and if the producing party instructs

the receiving party to proceed with the collection of the inadvertently produced document or
other information, then the producing party shall reimburse the receiving party for the reasonable
expenses incurred in connection with its collection of the inadvertently produced document or
other information. In no event, however, shall the inadvertent disclosure by the producing party
of documents or other information without the appropriate Confidential Designation be deemed
to be a waiver in whole or in part of the producing party’s claim of confidentiality, either as to
the specific information disclosed or as to any other information relating thereto or on the same
or a related subject.

17. The parties acknowledge that regardless of the disclosing party’s reasonable
diligence, an inadvertent disclosure of privileged or attorney-work product documents or
information (“privileged information”) may occur. The parties therefore agree that if an
inadvertent disclosure of privileged information occurs or has occurred, the producing party shall
notify the receiving parties of the inadvertent disclosure and identify the document or documents
that the producing party asserts are subject to privilege, together with an explanation of the
privilege(s) asserted. After the producing party asserts a privilege as to documents already
produced, the receiving party shall have ten days to return the specified material or information
and any copies. The receiving party may then move the Court for an order concerning the
validity of the producing party’s privilege assertion. Ifthe receiving party believes that it will be
subject to excessive costs or burdens in connection with undertaking to comply with the
provisions of this Paragraph, then it shall notify the producing party in writing, and if the
producing party instructs the receiving party to proceed with the collection of the inadvertently
produced document or other information, then the producing party shall reimburse the receiving
party for the reasonable expenses incurred in connection with its collection of the inadvertently

produced document or other information. The fact that such privileged documents are produced,
inadvertently or otherwise, shall not be construed as a waiver of any applicable attorney-client
privilege and/or work product doctrine.

18. The provisions of the Agreed Protective Order shall survive the conclusion of this
litigation. This Court retains jurisdiction to adjudicate any disputes arising between the Parties or
otherwise concerning the terms of this Agreed Protective Order.

19. This Agreed Protective Order shall not prohibit disclosure of Confidential
Information to the Court or Court personnel (including any Court for purposes of appellate
review) at any time.

20. After the conclusion of this litigation, outside counsel may retain copies of the
pleadings, and may retain documents, things, copies, and samples to the extent they include or
reflect the receiving party’s attorneys’ work product and may retain one file copy of all materials
produced in this litigation. Notwithstanding the foregoing, after the conclusion of this litigation,
outside counsel may not disclose, provide access to or review of any materials designated as
CONFIDENTIAL or ATTORNEY’S EYES ONLY to anyone including their clients, agents,
witnesses, experts, consultants or other persons who acted at the direction of counsel. The
obligation on outside counsel to maintain the confidentiality of materials designated as
CONFIDENTIAL or ATTORNEY’S EYES ONLY under this Order shall be deemed continuing.
All other copies of CONFIDENTIAL or ATTORNEY’S EYES ONLY documents produced by
any party shall be returned by counsel of record to the producing party that provided the
documents, with a certification that all such material has been returned or, alternatively, counsel
of record may submit a certification that all such material has been destroyed.

21. Pending Court approval of this Agreed Protective Order, the Parties agree to abide

by all of its terms, as if it had been approved by the Court.
/s/ Brian P. O'Connor

Brian P. O'Connor (0086646)
Charles E. Reynolds (0019935)
SANTEN & HUGHES

600 Vine Street, Suite 2700
Cincinnati, OH 452052
513-721-4450

Fax: 513-721-0109

bpo@santenhughes.com

cer(@santenhughes.com
Attorneys for Plaintiff

/s/ Michael R. Goodstein
Michael R. Goodstein (008476)
Mark A. Glumac (0087775)
Bailey Cavalieri LLC

10 W. Broad Street,

Suite 2100

Columbus, Ohio 43215
614-229-3231

Fax: 614-221-0479
mgoodstein@baileycav.com
mglumac@baileycav.com
Attorneys for Defendant Federal Insurance
Co., d/b/a Chubb

 

/s/ John C. Greiner

John C. Greiner (0005551)
Graydon Head & Ritchey LLP
312 Walnut Street, Suite 1800
Cincinnati, Ohio 45202
513-629-2734

jgreiner@graydon.law

/s/ Thomas M. Green
Thomas M. Green

800 Performance Place
109 North Main Street
Dayton, Ohio 45402
937-224-3333
tmgreen@green-law.com

/s/ Gary Gruciani

Mike McKool (pro hac vice)

Gary Cruciani (pro hac vice)

Michael P. Fritz (pro hac vice)

McKool Smith

300 Crescent Court, Suite 1500

Dallas, Texas 75201

214-978-4208

mmckool@mckoolsmith.com
ecruciani(@mckoolsmith.com
mfritz@mckoolsmith.com

Attorneys for Darling Ingredients, Inc. f/k/a
Darling International, Inc. and Griffin
Industries LLC

 

 

 

The Parties, by and through their respective representatives, hereby agree and stipulate to

each of the terms and conditions as set forth in the foregoing Agreed Protective Order.

APPROVED this } (i day of June, 2019.

Judge Walter H. Rice
EXHIBIT A
UNDERTAKING AGREEMENT

I, , hereby acknowledge that I have been provided with a
copy of and read the Agreed Protective Order Governing Confidentiality of Documents (the
“Order”) entered in Case No. 3:19-CV-9 in the United States District Court of the Southern
District of Ohio, Western Division, and that I understand the terms, conditions, and restrictions it
imposes on any person given access to “CONFIDENTIAL” materials. I recognize that I am
bound by the terms of that Order, and I agree to comply with those terms.

I will not disclose “CONFIDENTIAL” materials to anyone other than persons
specifically authorized by the Order and agree to return all such materials that come into my
possession to counsel from whom I received such materials. I consent to be subject to the
personal jurisdiction of the United States District Court of the Southern District of Ohio, Western
Division, with respect to any proceedings relative to the enforcement of the Order.

Dated this _day of , 201

 

Printed Name

 

Signature

 

Home Address

 

City, State, Zip Code

 

Telephone Number

 

Job Title/Description

656010.4

10
